Name: Commission Delegated Regulation (EU) NoÃ 157/2014 of 30Ã October 2013 on the conditions for making a declaration of performance on construction products available on a website
 Type: Delegated Regulation
 Subject Matter: communications;  building and public works;  information and information processing;  technology and technical regulations
 Date Published: nan

 21.2.2014 EN Official Journal of the European Union L 52/1 COMMISSION DELEGATED REGULATION (EU) No 157/2014 of 30 October 2013 on the conditions for making a declaration of performance on construction products available on a website THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 7(3) in conjunction with Article 60(b) thereof, Whereas: (1) Article 4(1) of Regulation (EU) No 305/2011 obliges manufacturers of construction products to draw up a declaration of performance when a construction product that is covered by a harmonised standard or conforms to a European Technical Assessment issued for that product is placed on the market. A copy of that declaration should be supplied either in paper form or by electronic means. (2) In accordance with Article 7(3) and Article 60(b) of Regulation (EU) No 305/2011, the Commission is delegated the task of setting out the conditions governing the electronic processing of the declarations of performance in order that they may be made available on a website. Those conditions for making the declarations of performance available online permit the use of new information technologies and reduce costs to manufacturers of construction products and the construction sector as a whole. (3) Taking into account the potential specific needs of the recipients of construction products, especially the micro-enterprises amongst them, and in particular those operating in construction sites without internet access, this delegated act should not be extended to comprise any derogation from Article 7(2) of Regulation (EU) No 305/2011. (4) In order to ensure that the electronic form of a declaration of performance corresponding to a particular product is readily identifiable, manufacturers should link every single product, or batch of the same product, they are placing on the market to a given declaration of performance by means of the unique identification code of the product-type, which should be mentioned in the declaration of performance in accordance with Annex III to Regulation (EU) No 305/2011. (5) For the purpose of alleviating the administrative burden involved in the provision of declarations of performance, while also ensuring the continued reliability of the information provided in such declarations, the electronic form of a declaration of performance should not be altered after it has been made available online and should remain accessible for at least a period of 10 years after the construction product has been placed on the market or such other period that may apply by virtue of the second subparagraph of Article 11(2) of Regulation (EU) No 305/2011. (6) The website on which the declaration of performance is made available should be subject to monitoring and maintenance to ensure, insofar as possible, that it is kept continuously accessible and does not become unavailable as a result of technical malfunction. (7) The website on which the declaration of performance is made available should be accessible free of charge to the recipients of construction products. Those recipients should be instructed on how to access the website and the electronic form of the declaration of performance. (8) In order to enhance the efficiency and competitiveness of the European construction sector as a whole, economic operators providing declarations of performance wishing to benefit from new information technologies for the purposes of facilitating the provision of such declarations should be able to do so as soon as possible, HAS ADOPTED THIS REGULATION: Article 1 1. Economic operators may make available a declaration of performance referred to in Article 4(1) of Regulation (EU) No 305/2011 on a website, by virtue of derogation from Article 7(1) of Regulation (EU) No 305/2011, provided that they comply with all of the following conditions: (a) they shall ensure that the content of a declaration of performance is not altered after it has been made available on the website; (b) they shall ensure that the website where the declarations of performance drawn up for construction products have been made available is monitored and maintained so that the website and the declarations of performance are continuously available to recipients of construction products; (c) they shall ensure that the declaration of performance may be accessed by the recipients of construction products free of charge for a period of 10 years after the construction product has been placed on the market, or for such other period that may be applicable in accordance with the second subparagraph of Article 11(2) of Regulation (EU) No 305/2011; (d) they shall provide instructions to the recipients of construction products on how to access the website and the declarations of performance drawn up for such products available on that website. 2. Manufacturers shall ensure that every single product, or batch of the same product, they are placing on the market is linked to a given declaration of performance by means of the unique identification code of the product-type. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 88, 4.4.2011, p. 5.